Ingalls, J., (dissenting.)
I agree with my associates that the complaint does not contain the statement of a cause of action against the defendant Gould, and that the order of the special term which is to that effect should be affirmed, with costs. A careful examination of the case has led me to the conclusion that the complaint is also defective in failing to state a legal cause of action against the other defendants, Bussell and O’Leary, and that the order of the special term should also be affirmed as to those defendants, with costs.
In determining the question whether the last-named defendants can be held liable under the facts stated in the complaint, "a distinction should be recognized between the present action and one brought by a person against a physician for malpractice, based upon the ordinary relation of patient and physician, because in such an action there exists at least an implied agreement on the part of the physician, based upon a consideration derived from the patient, that he possesses adequate skill, and will faithfully apply it in the treatment of such patient, whereas, in the present case, no such relation exists, and consequently, it would seem, no such obligation is imposed. Such defendants were physicians, but their relation to the proceeding by which the plaintiff was, for a few days, detained for medical treatment, was created by chapter 446, Laws 1874, entitled “An act to revise and consolidate the statutes of the state relating to the care and custody of the insane, the management of the asylums for their treatment and safe-keeping, and the duties of the state commissioner in lunacy.” The legislature seems to have intended to create, by such statute, a complete system in regard to the care and treatment of the insane, without regard to whether such malady had developed in the patient a type which was apparently temporary or permanent, mild or violent. The first section of such act provides as follows: “Section 1. Ho person shall be committed to or confined as a patient in any asylum, public or private, or in any institution, home, or retreat for the care and treatment of the insane, except upon the certificate of two physicians, under oath, setting forth the insanity of such person. But no person shall be held in confinement in any such asylum for more than five days, unless within that time such certificate be approved by a judge or justice of a court of record of the county or district in which the alleged lunatic resides, and said judge or justice may institute inquiry, and take proofs as to any alleged lunacy, before approving or disapproving of such certificate, and said judge or justice may, in his discretion, call a jury in each case to determine the question of lunacy.” The second section contains the following: “Sec. 2. It shall not be lawful for any physician to certify to the insanity of any person for the purpose of securing his commitment to any asylum, unless said physician be of respectable character, a graduate of some incorporated medical college, a permanent resident of the state, and shall have been in actual practice of his profession for at least three years, and such qualifications shall be certified to by a judge of any court of record. Ho certificate of insanity shall be made except after a personal examination of the party alleged to be insane, and according to forms prescribed by the state commissioner in lunacy, and every such certificate shall bear date of not more than ten days prior to such commitment.” These defendants had each received from the county judge of Albany county a certificate of qualification as prescribed by such statute, and were therefore authorized to make the examination, and to certify in regard to the mental condition of the plaintiff, whether the type of insanity with which the plaintiff was afflicted *344appeared mild or violent at the time, as it was within their province to determine whether restraint and treatment were necessary to prevent the development in the plaintiff of a more violent and dangerous type of such disease. The defendants having derived their authority to act in the premises from 'such statute, and their co-operation in carrying out the provisions thereof being a part of the machinery by which such system became efficient, the acts of the defendants in making and certifying such examination should be regarded in their nature official, rather than merely professional; and considering the character of the duties which they performed, and the manner they were required to discharge the same, I think it may be properly held that they acted in at least a quasi judicial capacity. They were called upon to ascertain and determine whether the plaintiff was insane to such an extent as to require restraint and treatment, and in determining such question they were compelled, by such statute, to make a personal examination of the plaintiff; and from the evidence thus disclosed, and such other facts and circumstances as were brought to their knowledge, to conclude in regard to the mental condition of the plaintiff, and the necessity of subjecting him to restraint and treatment; and they were required to weigh the evidence, and to deduce therefrom a conclusion in regard to the mental condition of the plaintiff; and in the event that they adjudged him insane, they were required by such statute to make a certificate under oath setting forth the insanity of such person. It will be perceived, by referring to the statute, that upon the determination of such physicians, and the certificate which they are authorized to make, the person so adjudged insane may be restrained for the purpose of treatment for a period not exceeding five days, without the approval of a judge or justice of a court of record. So it would seem that by force of such statute such certificate may be regarded, in a certain sense, a mandate by which the determination of such physicians may be carried into effect. It seems; therefore, but •reasonable to conclude that the legislature intended to confer upon such physicians powers exceeding those possessed by a mere expert, or by a physician in the ordinary treatment of a patient under a private retainer. It will be iurther perceived that such examination, and the certificate issued thereupon, nre, by force of such statute, made the basis for the action of the judge or •justice whose approval of such certificate is by the statute required in order to continue the detention and treatment of such insane person beyond five days. In the present case the certificates were presented to the defendant Gould, who was then recorder of the city of Albany, and approved by him April 15, 1887, and before the plaintiff was arrested and committed as an insane person.
It would seem that the certificates made by the defendants should also be regarded as privileged communications. They were intended for, and actually constituted, the basis upon which the recorder acted. Perkins v. Mitchell, 31 Barb. 462. In that ease .Justice Emott, at page 466, remarks: “To give to a statement made by a physician which would otherwise be criminatory and libelous a privileged character, he must not qnly utter it as a medical man, but it must be made in the discharge of a duty, and to a person who has or is engaged in a corresponding duty in reference to the subject-matter.” The learned justice cites, in support of the principle thus enunciated, Harrison v. Bush, 32 Eng. Law & Eq. 173; Van Wyck v. Aspinwall, 17 N. Y. 190. The doctrine thus stated seems applicable to the case under consideration, and to shield the defendants Bussell and O’Leary from liability in this action in which no malice is alleged. See, also, Bradley v. Fisher, 13 Wall. 335. The defendant Gould in his official capacity approved of such certificates, and for such act he is prosecuted by the plaintiff. As such recorder he possessed all the powers of a justice of the supreme court at chambers. Laws 1872, c. 284, § 10. In approving of such certificate he was required to examine them, and to consider and pass upon the facts therein stated, with the view. *345"to determine their sufficiency, and to conclude in regard to the necessity of subjecting the plaintiff to restraint and treatment as an insane person. Manifestly, in discharging such duty, he was required to exercise judgment and discretion injpassing upon the merits of such application, and in discharging such duty he acted in a judicial capacity. It is insisted that the statute made it incumbent upon the recorder to summon a jury to pass upon the insanity • of the plaintiff. Such is not the case. The statute provides as follows: “May in his discretion call a jury, in each case, to determine the question of lunacy. ” It was discretionary with him whether or not to call such jury, as the statute is clearly permissive and not mandatory. The wisdom displayed in so framing said statute is apparent, as in some cases the fact presented would doubtless disclose a case so clear that the aid of a jury would be unnecessary, and • the delay and the expense consequent upon calling them should be avoided; while in other cases a degree of doubt might exist which would render it quite proper to resort to the jury. Considering the nature of the proceeding, the requirements of such statute, the character of the duties which it imposed upon such defendants, and the manner the duties were required to be per- ■ formed by them, I am persuaded that all of said defendants should be regarded . as having acted so far in a judicial capacity as to be entitled to immunity from ■ civil prosecution; especially so as the complaint contains no charge of malice against either of the defendants. In view of the law upon this subject, as it ■ exists, it seems allowable to hold, that such protection extends not only to the , judge while engaged in the trial of a civil action in court, but also to a magistrate or other person when engaged in conducting a proceeding which required the performance of duties judicial in character, and when the proceeding has been created by the statute which authorized such magistrate or other person to discharge the duty, and while acting within the limits of the authority conferred. In Perkins v. Mitchell, supra, at page 471, Justice Emott ■further remarks upon this subject: “This is not confined to trials of civil actions or indictments, but includes every proceeding before a competent court • or magistrate, in the due course of law, or the administration of justice, which is to result in any determination or action of such court or office.” Weaver v. Devendorf, 3 Denio, 117, Judge Beardsley says, at page 120: “Theassess- ■ ors were judges, acting clearly withinethe scope and limit of their authority. They were not volunteers, but the duty was imperative and compulsory; and acting, as they did, in the performance of a public duty, in its nature judicial, "they were not liable to an action, however erroneous or wrongful their determination may have been. But I prefer to place the decision on the broad , ground that no public officer is responsible in a civil suit for a judicial determination, however erroneous it may be, and however malicious the motive which produced it. Such acts when corrupt may be punished criminally. ' The rule extends to judges, from the highestto the lowest; to jurors, and to all public officers, whatever name they may bear in the exercise of j udicial power. ” 'The opinion expressed in that case received the approval of the entire court, .and seems to have a direct and forcible bearing upon the case we are considering. Tn that case the defendants were assessors, deriving their authority .from a statute. In this case the defendants derive their authority from a stat- ■ ute, and I think the duties which they were required to perform were as •clearly judicial in their nature as were those which devolved upon the assess■ors in the case referred to. Neither the assessor nor the defendants in this .action were compelled to accept the office; yet, having accepted, they were bound to discharge the duties thereof. In determining whether an act is judicial in its character we are to regard the nature of such act, rather than the place where it is performed. The complaint not only omits to charge either •of the defendants with malice, but fails to allege that either participated in such arrest or detention other than by the making and opposing of such certificates; and if such defendants had jurisdiction of the subject-matter, and *346acted in a judicial or quasi judicial capacity, they cannot be held liable in, this action. Hunt v. Hunt, 72 N. Y. 218. At page 229, Judge JFolger. remarks : “So that there is a more general meaning to this phrase, ‘ subject-matter,’ in this connection than power to act upon a particular state of facts. It-is the power to act upon the general, and, so to speak, the abstract, question, and to determine and adjudge whether the particular facts presented call for the exercise of the abstract power.” The complaint contains sufficient to-show by what authority the defendants acted, and the source from which it was derived, and the extent thereof, and the character of the duties which they performed.
The complaint contains the following statements: “And the plaintiff further alleges, on information and belief, that his said arrest and imprisonment was caused and secured by the defendants by means of certain certificates, and approval thereof, prepared and issued by them against the plaintiff for his arrest as follows: that is to say, the certificates of said Selwyn A. Bussell and. Daniel Y. O’Leary, subscribed to and made by them under oath before John Gutmann, police justice and justice of the peace of the city and county of Albany, on the 14th day of April, 1887, certifying and declaring, in effect, that they were residents of the city of Albany, in the county of Albany, and were graduates of the Albany Medical College, and had practiced as physicians,— the said Selwyn A. Russell for ten years, and the said Daniel Y. O’Leary for fifteen years,—and that their qualifications as medical examiners in lunacy had been duly attested and certified by Hon. John 0. Nott, county judge of the county of Albany; that on the 13th day of April, 1887, they personally examined the plaintiff, said Alfred Ayers, of the city of Albany, in said county;, that he was a man about sixty-three years of age, -was married, and was by occupation a carpenter, and that he was insane, and a proper person for eare- and treatment under the provisions of chapter 446 of the Laws of 1874; that-the grounds whereon they formed this opinion, separately stated, although. they acted in concert together, were substantially the same, viz.: that plaintiff was under delusive beliefs with respect to his wife, and under delusive-ideas with respect to his wife and daughter, and that there were no reasons-for believing that such delusions, or any of those ideas, were founded on fact;, and the plaintiff alleges, on information and belief, that the said defendant-Anthony Gould, as recorder of the city of Albany, did, on the 15th day off April, 1887, fully and formally accept, adopt, indorse, and approve the saidt verified certificates of said Selwyn A. Russell and Daniel Y. O’Leary, and their said opinions, and the said grounds thereof, as sufficient in matter of fact andt in form of execution for the arrest and confinement of the plaintiff as insane* and a proper person for care and treatment under the provisions of chapter 446,. of the Laws of 1874.” Such statement of facts, considered in connection with the provisions of the statute under which the defendants acted, and which is referred to by the plaintiff in his complaint, are sufficient to show that thedefendants had acquired jurisdiction of the subject-matter, and were therefore authorized to discharge the duties which they performed, which were judicial in their character, and consequently the plaintiff failed to state a cause of action entitling him to recover herein against the defendants or either of them. Stewart v. Hawley, 21 Wend. 552; Bradley v. Fisher, surpra; Lange v. Benedict, 73 N. Y. 12; Harrison v. Clark, 4 Hun, 685; Harman v. Brotherson, 1 Denio, 537; Hull v. Munger, 5 Lans. 105; Bumstead v. Read, 31 Barb. 665.
The following allegation in the complaint indicates the theory upon which the plaintiff seems to rely to maintain this action: “And the plaintiff further alleges, on information and belief, that said verified certificates, and said approval thereof, in manner and form aforesaid, were&each and all of them made and issued by the defendants without proper and ordinary care and prudence, and without due examination, inquiry, and proof into the mental and physical condition of plaintiff’s health, and without due examination, inquiry* *347and proof into the fact whether the plaintiff was sane or insane, and that they were not made and issued in form, substance, and effect in compliance with law, or in compliance with the requirements of said chapter 446 of the Laws-of 1874, and were invalid. ” Such statements are very general, and partake-more of the characteristics of conclusions than of the statement of material facts, and are more objectionable from the consideration that they constitute-the gravamen of the pleading. Such statements seem to imply that the defendants exercised a certain degree of care and prudence, but not to the extent which the plaintiff deemed necessary according to the standard of duty which-he has chosen to adopt.
If the defendants had acquired jurisdiction of the subject-matter, and acted judicially in discharging their duties, the law exempts them from liability in a civil action, even though they may have acted without exercising proper and ordinary care and prudence, and without due examination and inquiry in regard to the mental and physical condition of the plaintiff. Lange v. Benedict, 73 N. Y. 12; Weaver v. Devendorf, supra; Cunningham v. Bucklin, 8 Cow. 178. It would strike the judicial mind as something novel to have exhibited as the statement of a cause of action in a complaint that a judge, while engaged in the trial of an action in court, had decided a question of fact or of law without due examination and inquiry, and without the exercise of ordinary care and prudence, and upon such a statement to claim an award of damages. And yet the complaint herein amounts to little more, when considered in the light of the law applicable to the subject involved. The demurrers-interposed by the defendants do not help the plaintiff’s case by way of admission, as only facts which are material and well pleaded are admitted by a demurrer. The contention of the plaintiff does not seem sound that the facts-alleged in the complaint are to the effect that he was, through the acts of the-defendants, deprived of his liberty without due process of law. The legislature possessed the power to provide by statute for the care, custody, and treatment of the insane, and to prescribe the method by which it should be accomplished. It has been suggested that the defendants should seek their vindica-tion at the hands of the jury, if they are entitled to it. Certainly not until the-plaintiff alleges in his complaint a valid cause of action against them. If judges and other public officers whose duties are, in their nature, judicial, are-to be subjected to civil prosecution by any litigant or other person who is dissatisfied and incensed by the action of such officers, it may be feared that the-effect will soon be to prevent or impair fearless, independent, and efficient • discharge of duty by such officials, not so much from the apprehension that • damages would ultimately be recovered against them, but on account of the-vexation and expense which would attend such a prosecution. It is obvious-that the policy of the law is opposed to such action.